Citation Nr: 1426988	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-20 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial compensable rating for a service-connected chest disability, to include left partial rib resection, status post fracture, and reported chest deformity, mediastinal masses anterior, anterior chest pain with respiration, and scarring and pain status post surgery rib cage, left side.
 
2.  Entitlement to an initial compensable rating for service-connected degenerative meniscal change right knee.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from September 2005 to September 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the VA RO in Winston-Salem, North Carolina.

The Board notes that the issues of service connection for a congenital chest deformity, mediastinal masses anterior, anterior chest pain with respiration, and scarring and pain status post surgery rib cage, left side were originally denied in the December 2009 rating decision and subsequently properly appealed to the Board.  However, as these claims appear to be reported symptoms associated with the Veteran's already service-connected left partial rib resection, status post fracture, the Board finds it more appropriate to recharacterize the claims, as done above.

These issues were remanded by the Board in May 2013 in order to afford the Veteran the opportunity to present testimony at a Board hearing.  The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in Milwaukee, Wisconsin, in October 2013.  A transcript of this hearing has been associated with the claims file. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of these claims. 

The claims file reflects that the Veteran was scheduled for VA examinations on multiple occasions to determine the current severity of his service-connected chest and right knee disabilities.  

In his June 2010 notice of disagreement (NOD), the Veteran acknowledged that he cancelled his first VA examination, which was scheduled for July 14, 2009.  However, he asserted that he left all pertinent information on his case worker's answering machine and was never contacted about rescheduling the examination.  

While the record reflects that his examinations were subsequently rescheduled for May 4, 2011, the Veteran asserted at the October 2013 hearing that he was never notified that his examinations had been rescheduled.  He also asserted at the hearing that he tried to get appointments at VA for medical treatment but that he was scheduled for a hearing instead.

Upon review of the claims file, the Board finds that the most recent VA examination request indicated that the Veteran's address/phone number provided by Veterans Benefits Administration differed from Veterans Health Administration's database. 

In light of possible confusion regarding the Veteran's accurate address, the Veteran's assertions that he was never notified of the rescheduling of his VA examinations, and his assertions that he has been unsuccessful in obtaining an appointment for VA medical treatment, the Board finds that these issues must be remanded for further development.  

Upon remand, the AOJ should verify that the address of record is accurate and has been properly recorded in all necessary locations.  Then, the Veteran should be scheduled for appropriate VA examinations to determine the current severity of his service-connected chest disability, to include left partial rib resection, status post fracture, and reported chest deformity, mediastinal masses anterior, anterior chest pain with respiration, and scarring and pain status post surgery rib cage, left side, and his service-connected degenerative meniscal change right knee.

The Veteran should also be provided the opportunity to obtain VA treatment for his service-connected disabilities, if he so desires. 

Accordingly, the case is REMANDED for the following action:

1. Verify that the address of record is accurate and has been properly recorded in all necessary locations.

2. Inform the Veteran of how he may go about obtaining VA medical treatment for his service-connected disabilities.

3. Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right knee disability.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Specifically, the examiner should note the Veteran's ranges of motion for the right knee, as well as whether the Veteran has experienced ankylosis, recurrent subluxation or lateral instability, dislocated or removed cartilage, locking, effusion, pain, impairment of the tibia or fibula, or genu recurvatum.  The examiner should comment as to whether the right knee exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to his service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).  
The examiner should also discuss whether pain significantly limits functional ability during flare-ups or when the right knee is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).  If it is not possible to provide this information without resorting to speculation the examiner should explain why.  

The examiner should comment on the functional impairment caused by the service-connected right knee disability on his employability.  

The complete rationale for any opinions expressed should be provided.

4. Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected chest disability.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should note the Veteran's complaints regarding symptoms associated with this disability.  The examiner should report all signs and symptoms necessary for evaluating the disability under all pertinent rating criteria, to include the criteria for rating scars, if applicable.  

The examiner should comment on the functional impairment caused by the Veteran's service-connected chest disability on his employability.  

The complete rationale for any opinions expressed should be provided.

5. The AOJ must ensure that the development above has been accomplished and that the examination reports are adequate and responsive to the above.  Then, after conducting any additional development that is deemed warranted, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran has been given the applicable time to submit additional argument, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



